Case 1:20-cv-00541-DCJ-JPM Document 35 Filed 03/16/21 Page 1 of 2 PageID #: 374




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 DAQUARIOUS DASHAWN BROWN                         CIVIL DOCKET NO. 1:20-CV-00541

 VERSUS                                           JUDGE DAVID C. JOSEPH

 CITY OF ALEXANDRIA, ET AL                        MAGISTRATE JUDGE JOSEPH H.L.
                                                  PEREZ-MONTES

                              MEMORANDUM RULING

       Pending before the Court is Plaintiff’s MOTION TO STRIKE ALL DEFENSES OF THE

 ANSWER (“Motion to Strike”) [Doc. 11]. In short, Plaintiff contends that the

 affirmative defenses set forth in Defendants’ Answer should be stricken pursuant to

 Federal Rule of Civil Procedure 12(f) because they are “both insufficient to state a

 valid defense and are wholly irrelevant to the causes of action alleged in the

 complaint” [Doc. 11]. For the reasons that follow, the Motion to Strike is DENIED.

       A motion to strike under Rule 12(f) is a “drastic remedy” that should be used

 “sparingly.” Augustus v. Bd. of Pub. Instruction of Escambia County, Fla., 306 F.2d

 862, 868 (5th Cir. 1962). Further, “even when technically appropriate and well-

 founded,” a motion to strike should not be granted unless the moving party

 demonstrates prejudice. Abene v. Jaybar, LLC, 802 F. Supp. 2d 716, 723 (E.D. La.

 2011) (quoting 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and

 Procedure § 1381 (3d ed. 2004)); see also Boyd’s Bit Serv., Inc. v. Specialty Rental Tool

 & Supply, Inc., 332 F. Supp. 2d 938, 944 (W.D. La. 2004).

       Here, Plaintiff has failed to demonstrate that Defendants’ assertion of the

 subject affirmative defenses at this stage in the litigation will cause him prejudice.



                                        Page 1 of 2
Case 1:20-cv-00541-DCJ-JPM Document 35 Filed 03/16/21 Page 2 of 2 PageID #: 375




 Defendants bear the burden of proof with regard to their affirmative defenses. To the

 extent Plaintiff believes one or more of these defenses to be legally or factually

 unfounded, he should seek summary judgment on those affirmative defenses prior to

 trial.

          IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike [Doc. 11] is

 DENIED.

          THUS, DONE AND SIGNED in Chambers on this 16th day of March 2021.




                                           DAVID C. JOSEPH
                                           UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
